       Case 3:18-cv-00281-CWR-FKB Document 80 Filed 06/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 KENNETH M. JONES                                                                      PLAINTIFF

 VS.                                               CIVIL ACTION NO. 3:18-cv-281-CWR-FKB

 THE MISSISSIPPI SECRETARY
 OF STATE, DELBERT
 HOSEMANN, et al.                                                                  DEFENDANTS


                                              ORDER

        This matter is before the Court on a Show Cause Order [77] addressing discovery

concerns raised in Defendants’ Motion for Sanctions [63]. The Show Cause Order [77] deferred

the award of sanctions and ordered responses from the parties pursuant to the instructions

therein, including an order for Plaintiff to supplement his discovery responses on or before May

19, 2020. [77] at 1.

        The Court finds that Plaintiff has again failed to comply with the Court’s order to

supplement his discovery responses, despite the warning that “failure to comply with the Court’s

orders herein will likely result in the imposition of sanctions.” Id. at 2. In response [79] to the

show cause order, Plaintiff maintains that he has not complied with court-ordered

supplementation because he currently has no additional information or documentation beyond

the interrogatory responses and responses to requests for production that he has already served.

[79] at 1.

        The Court finds this explanation unsatisfactory. If indeed there was no additional

information or documentation responsive to Defendants’ discovery requests, then the Plaintiff is

required to provide updated responses to requests for production and sworn interrogatory

                                                  1
      Case 3:18-cv-00281-CWR-FKB Document 80 Filed 06/02/20 Page 2 of 2




responses attesting to the fact that no further information is available. Because Plaintiff has

refused to provide supplementation, Defendants have been placed in a position to pursue these

discovery issues.

       Therefore, due to Plaintiff’s failure to comply with the Court’s orders [59], [77], the

Court assesses attorney fees to Plaintiff’s counsel in the amount of $693.00. This amount reflects

defense counsel’s fees for preparing for and participating in the March 6, 2020, telephonic

discovery conference and for drafting and editing Defendants’ Motion for Sanctions [63]. 1

       IT IS THEREFORE ORDERED AND ADJUDGED that

    (1) On or before June 15, 2020, Plaintiff shall supplement his responses to Interrogatory Nos.
        2, 3, 5, 7, 11, 12, 13, 16, 18, 20, 21, and 24 and Requests for Production Nos. 7, 8, 10, 13,
        14, 15, 16 and 17, in the manner set forth in the Court’s prior Order [59]; and

    (2) On or before June 15, 2020, Plaintiff’s counsel shall remit to defense counsel payment of
        $693.00 in attorney fees.

       Plaintiff is advised that failure to comply with the Court’s orders herein will likely

result in the imposition of further sanctions.

       SO ORDERED AND ADJUDGED, this the 2nd day of June, 2020.

                                                 /s/ F. Keith Ball
                                                 UNITED STATES MAGISTRATE JUDGE




1
 The Court has not included defense costs for drafting and editing Defendants’ supporting memorandum
[64].
                                                   2
